NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
FISCHER S.A. COMERCIO, INDUSTRIA AND
AGRICULTURA AND CITROSUCO NORTH
AMERICA, INC.,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defendan,t-Appellee,
AND ..-
FLORIDA CITRUS MUTUAL AND CITRUS WORLD,
INC.,
Defen,dants-Appellees,
AND
A. DUDA & SONS AND SOUTHERN GARDENS
CITRUS PROCESSING CORPORATION,
Defendants-Appellees.
V 2011-1152
Appea1 from the United States C0urt of Internati0nal
Trade in case n0. 08-CV-0277, Judge G1'eg0ry W. Carman.
ON MOTION

FISCHER SA COMERCIO V. US 2
Before PROST, Circuit Judge.
0 R D E R
The appellants move to stay the proceedings in this
appeal pending the United States’ actions in response to a
Wor1d Trade Organization report. The United States
opposes. The appellants reply.
Upon consideration thereof ~
IT ls ORDERED THAT:
The motion for a stay is denied
FoR THE CoURT
AU9 9 l 2911 181 Jan H0rba1y
Date J an Horbaly
Clerk
cc: Robert G. Kalik, Esq.
Matthew T. McGrath, Esq. paso
 ”‘S**YtY@Yt»*'W°“
. ey, sq.
AUG 01 2011
s20
.lAN HORBALY
CLEH(